 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
       ROBERT DOUCETTE, et al.,
 8                            Plaintiffs,
                                                        C18-859 TSZ
 9         v.
                                                        MINUTE ORDER
10     DAVID BERNHARDT, et al.,
11                            Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)   Pursuant to the parties’ stipulation, docket no. 29, the deadlines set forth
14
     in Paragraph 2 of the Minute Order entered December 21, 2018, docket no. 15, are
     EXTENDED as follows:
15

16              Defendants’ consolidated response and cross-
                motion (not to exceed 48 pages in length) shall        April 18, 2019
17              be noted for May 24, 2019, and filed by

18              Plaintiffs’ consolidated reply and response to
                cross-motion (not to exceed 36 pages in length)        May 10, 2019
19              shall be filed by

20              Defendants’ reply (not to exceed 12 pages in
                                                                       May 24, 2019
                length) shall be filed by
21

22

23

     MINUTE ORDER - 1
 1        (2)    Plaintiffs’ motion for summary judgment, docket no. 28, is RENOTED to
     May 24, 2019.
 2
          (3)     The Clerk is directed to send a copy of this Minute Order to all counsel of
 3 record.

 4         Dated this 1st day of April, 2019.

 5                                                   William M. McCool
                                                     Clerk
 6
                                                     s/Karen Dews
 7                                                   Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
